Citation Nr: 1626727	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Texas Army National Guard from January to June 1976.  He also served with the U.S. Army from August 1976 to July 1977.  Such service was under other than honorable status

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2014, the Board remanded these issues for additional development.  The case is again before the Board for appellate consideration.  

The record consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the November 2015 Supplemental Statement of the Case (SSOC).  

The claim regarding tinnitus will be addressed in the decision below.  The claim for service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was not manifest during ACDUTRA.  Tinnitus is not attributable to ACDUTRA.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during ACDUTRA.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.12, 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

Prior to the rating decision on appeal, VA provided VCAA notification to the appellant in a September 2009 letter.  The letter informed the appellant of the information and evidence needed to substantiate and complete the claim addressed here, to include notice of what part of that evidence is to be provided by the appellant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Further, the letter notified the appellant of regulations pertinent to direct service connection claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With regard to the duty to assist, the appellant's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  The appellant also underwent VA compensation examinations into his claim.  

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of the claim below

II.  The Claim to Service Connection

The appellant asserts that he incurred tinnitus during service as the result of military noise exposure.  

In a July 1978 decision, VA characterized the active service with the U.S. Army to be under dishonorable conditions, and therefore a bar to VA benefits.  As such, in deciding his claim, only the period of ACDUTRA between January and June 1976 will be considered.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active duty for training is defined, in part, as duty in the national guard of any state.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(3).  Service connection may be warranted for diseases or injuries incurred during active service or during ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484 (1993).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The evidence in this matter indicates that the appellant has tinnitus.  A December 2010 VA audiology examination report, and a November 2015 VA addendum report, note a diagnosis of tinnitus.  Moreover, the evidence indicates that, as likely as not, the appellant was exposed to noise during ACDUTRA.  The record documents that the appellant served as a wheel vehicle mechanic during ACDUTRA.  Further, the Board has considered his competent lay assertions that he was exposed to noises during active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, a service connection finding for tinnitus is unwarranted.  The preponderance of the evidence demonstrates that tinnitus was not incurred or aggravated during ACDUTRA between January and June 1976.  

The STRs and reports of medical examination and history do not indicate complaints, treatment, or diagnosis of tinnitus during ACDUTRA.  The October 1975 report of medical examination, completed prior to commencement of ACDUTRA, indicates normal ears.  In an October 1975 report of medical history, the appellant indicated no problems with his ears or his hearing.  A March 1976 STR indicates treatment for ear aches and bilateral ear impaction.  But the STRs dated between January and June 1976 do not indicate complaints, treatment, or diagnosis of hearing problems or of tinnitus, or of symptoms indicative of tinnitus such as ringing in the ears.  The May 1976 separation report of medical examination, completed just prior to termination of ACDUTRA in June 1976, indicates normal ears.  In a signed document dated in June 1976, the appellant indicated, "[t]here has been no change in my medical condition" since the May 1976 separation medical examination.  Lastly, the July 1976 reports of medical examination and history, completed the month following ACDUTRA, are negative for ear or hearing problems.  In sum, evidence dated just prior to ACDUTRA, during ACDUTRA, and just after ACDUTRA indicates the appellant did not have tinnitus during ACDUTRA.       

Further, the two VA examiners who commented on this matter did not support the claim.  The December 2010 VA examiner stated it would be speculative to comment on the issue of medical nexus, while the November 2015 VA examiner expressly found service and current tinnitus likely unrelated.  

Inasmuch as the December 2010 VA examiner did not offer an opinion addressing medical nexus, the Board remanded this case in November 2014 for a medical nexus opinion.  In the November 2015 addendum report, the examiner expressly found tinnitus likely unrelated to service.  The examiner stated that, as auditory thresholds at entrance and separation were similar, tinnitus was likely not incurred during ACDUTRA.  This opinion is of probative value because it is based on a review of the claims file, it is consistent with the evidence summarized above, and it is supported by a rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data).  

In assessing the appellant's service connection claim, the Board has reviewed his lay assertions.  The appellant is competent to offer testimony regarding observable symptomatology, such as a ringing sensation or noise in the ears.  See Jandreau, supra.  However, the more credible evidence of record preponderates against the notion that tinnitus was either present or incurred during ACDUTRA.  Indeed, the medical evidence demonstrates an absence of tinnitus before, during, and after ACDUTRA.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, in weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the appellant's assertions regarding tinnitus.  See Gilbert, supra.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.    


REMAND

VA treatment records note several diagnoses related to psychiatric disability.  A remand is warranted for medical inquiry into the issue regarding whether current psychiatric disability relates to ACDUTRA between January and June 1976.  

The STRs pertaining to ACDUTRA - from the October 1975 enlistment reports of medical examination and history to June 1976 - do not indicate psychiatric problems.  However, soon after discharge from the period of active service between August 1976 and July 1977 (the period for which the appellant is not qualified for VA benefits), the appellant was hospitalized for mental disability, and claimed service connection for "nerves."  VA medical records indicate hospitalization in October 1977 for schizophrenia.  Later medical assessment in 1978 led to a change in diagnosis to inadequate personality.  This medical background raises the issue of whether the appellant incurred psychiatric disability during ACDUTRA between January and June 1976.  As such, medical inquiry is warranted here.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent of such records are dated in April 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in April 2012.  

2.  Schedule the appellant for a VA examination to determine the nature and etiology of any current psychiatric disability.  The examiner should review the electronic claims file, and comment on the following questions.   

(i)  Which psychiatric disabilities has the appellant been diagnosed with during the appeal period (i.e., since February 2008)?  

(ii)  For any psychiatric disability diagnosed since February 2008, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disability was caused by ACDUTRA, or is otherwise related to the period of ACDUTRA between January and June 1976?

(iii)  In addressing this issue, please do not consider evidence pertaining to the appellant's psychiatric state during his period of active service between August 1976 and July 1977.  Please also note that the presumption to service connection for psychiatric disability noted under 38 C.F.R. § 3.309(a) does not apply in this matter.      

(iv)  Any opinion or conclusion reached should be fully explained.    

3.  After completion of any action deemed appropriate in addition to that requested above, the appellant's claim should be readjudicated.  All applicable laws and regulations, and all evidence received since the November 2015 SSOC should be considered.  If the benefit sought remains denied, the appellant should be provided with another SSOC. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


